Citation Nr: 1233857	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-07 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for generalized anxiety disorder with panic attacks and dysthymia.

2.  Entitlement to an initial disability rating in excess of 10 percent from September 1, 2005 to November 14, 2006 and from January 1, 2007 to July 11, 2011, and in excess of 20 percent from July 12, 2011 for right knee strain with instability (formerly evaluated as degenerative arthritis and Baker's cyst, right knee, status post synovectomy and chondroplasty).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from May 1985 to August 2005.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2006 rating decision adjudicated by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California and issued by the RO in Oakland, California. In that decision, the RO, in pertinent part, granted service connection for anxiety disorder and depressive disorder not otherwise specified with a disability rating of 10 percent, and for right chondromalacia patella, degenerative joint disease, Baker's cyst and meniscal tear at a 10 percent disability rating, both as of September 1, 2005.

In a February 2008 rating decision, the RO in Roanoke, Virginia granted a temporary 100 percent disability rating based on surgical or other treatment requiring convalescence beginning November 15, 2006.  A 10 percent disability rating was again assigned beginning January 1, 2007.

In a March 2011 supplemental statement of the case, the Los Angeles, California RO increased the Veteran's disability rating for  anxiety and depressive disorder, not otherwise specified, to 50 percent as of September 1, 2005.

In a September 2011 supplemental statement of the case, the Los Angeles, California RO increased the Veteran's disability rating for his right knee disability to 20 percent, as of July 5, 2011.

Since higher schedular ratings are available for these disabilities, the claims remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The RO in Los Angeles, California has jurisdiction over the Veteran's claim.

The issue of entitlement to an initial disability rating for right knee strain with instability (formerly evaluated as degenerative arthritis and Baker's cyst, right knee, status post synovectomy and chondroplasty) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected generalized anxiety disorder with panic attacks and dysthymia has been manifested by occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships, due to moderate symptoms.


CONCLUSION OF LAW

The criteria for a disability rating higher than 50 percent for generalized anxiety disorder with panic attacks and dysthymia are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9413 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The claim decided herein arises from disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private medical records. In addition, the Veteran was afforded VA examinations for his psychiatric disorder.  These examination reports provided enough information regarding the symptoms of the Veteran's service-connected disabilities for the Board to appropriately adjudicate the claims.

Initial rating-laws and regulations

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.'  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will; however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Psychiatric disability

The Veteran's service-connected generalized anxiety disorder with panic attacks and dysthymia is rated under Diagnostic Code 9413, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging from 71 to 80 indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument); and that there is no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).



Background

A December 2005 VA examination report shows that the Veteran reported ongoing insomnia, which had affected his work performance while on active duty in that he "felt dazed" throughout the day, was sleepy and had diminished reflexes and concentration.  The Veteran indicated that it currently affected his ability to complete his school work.  He was separated from his wife, but felt that his insomnia did not have any effect on his relationship.  

The Veteran had thought about suicide for about four to five years, especially when he did not get enough sleep and was exhausted and felt sick, which was usually once a week.  He did not have a plan, and after speaking to his parents about it and returning to church, he only had the thoughts once or twice.  He did not report suicidal ideation at his examination.  

His concentration and memory were poor when he did not sleep enough.  He had persistent moderate to severe depression and moderate anxiety, but denied anhedonia, a sense of worthlessness or hopelessness.  The examiner diagnosed primary insomnia with a secondary depressive disorder not otherwise specified and secondary anxiety disorder not otherwise specified and provided a GAF score of 65, noting moderate symptoms.

A March 2010 VA examination shows that the Veteran reported worrying excessively most of the day, and that this affected his ability to concentrate.  He felt restless and fed-up, tense, tired and weak.  His difficulty with concentration made him irritable and negatively affected his sleep pattern and sleep quality.  At times, his anxiety became a panic attack.  The Veteran also reported depression which caused a decrease in appetite and sleep.  He reported losing self confidence and feeling hopeless at times.  His anxiety occurred in all situations, even when he was alone, but was worse when he had to meet new people.  He denied suicidal ideation.  The examiner noted that the Veteran was very anxious during the interview.  The examiner provided a GAF of 50 for both generalized anxiety disorder and panic attacks with dysthymia.

A July 2011 VA psychiatric examination reflects the Veteran's reports that his relationships with his family were very good.  The Veteran's sleep disturbances had a negative impact on his ability to maintain focus and his social activity.  He indicated that his psychiatric disability had a negative effect on him socially as well, in that he avoided social activity.  The Veteran reported that he had been working as Director of Operations for en engineering firm since 2007, and that his relationships with his supervisor and co-workers were good.  He had not lost any time from work.  

The Veteran reported that his panic attacks occurred more than once per week, and lasted about an hour.  The examiner noted an aspect of paranoia, in that the Veteran felt he may lose access to his government-provided mental health care.  The Veteran denied suicidal ideation.  The examiner noted that obsessive-compulsive behavior was present, and was severe enough to interfere with routine activities.  The Veteran reported excessive hand washing and thoughts that included everything needing to be "in its place."

The examiner noted that the Veteran's diagnosis remained the same, with an addition of obsessive-compulsive disorder.  The Veteran was assigned a GAF of 50.  

The examiner found that the Veteran was able to maintain employment and that he occasionally had some interference with performing activities of daily living because he suffered from sleep disturbances that affected his ability to concentrate.  The Veteran had difficulty establishing and maintaining effective work and social relationships because he avoided recreational activities with others.  The examiner noted that the best description of the Veteran's disability was the criteria set out above pertaining to a 30 percent disability rating.  This was supported by the symptoms of depressed mood, anxiety, panic attacks weekly or less often and chronic sleep impairment.

At each of these examinations, the Veteran good hygiene.  He was verbal, logical and relevant.  He had no impairment of communication or thought process, no inappropriate behavior or thought disorder, and his insight, judgment, orientation and memory were intact. 

Analysis

Overall, the symptoms associated with the Veteran's psychiatric disability most closely approximate the criteria set out in his current 50 percent disability rating.  His VA examinations have shown that his sleep disturbances cause some impairment in his industrial functioning, in that he has a decrease in his ability to concentrate.  However, the Veteran has reported good relationships with his supervisor and co-workers.  The July 2011 examiner found that the Veteran's was able to maintain employment, and noted that his psychiatric disability did not cause him to miss any work.

The symptoms of his psychiatric disability, in particular his anxiety, have caused some social impairment, in that he reports that he is nervous when he meets new people and avoids social gatherings.  However, the Veteran has also reported good relationships with the people in his life, including his family, and that he attends church on Sundays.

At his December 2005 examination, the Veteran reported a history of suicidal thoughts; however, the Veteran indicated that this had essentially resolved, with only two thoughts of this nature since returning to church.  The Veteran did not report any suicidal ideation at the time of the examination, and denied it in his more recent examinations.  

The Veteran has been found to have obsessional behaviors that cause some interference with routine activities, associated with his diagnosis of obsessional compulsive disorder.  The examiner did not indicate whether this additional diagnosis is associated with this service-connected disabilities, and, therefore, the Board will consider the symptoms as part of his service-connected disability.   Mittleider.  

However, even considering these symptoms as service-connected, the Veteran's disability picture does not approximate the criteria for a 70 percent disability rating, which includes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While the Veteran had reduced reliability and productivity due to his symptoms, and arguably some difficulties in establishing and maintaining effective relationship due to his anxiety, he has maintained his employment with good relationships and maintains good relationships with his family.  

The GAF scores assigned suggest mild to serious symptoms.  However, the two GAF scores of 50 are not consistent with the Veteran's overall symptomatology picture, at the times those scores were assigned.  A GAF of 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  While the Veteran reported a history of suicidal thoughts, current suicidal ideation was not reported at the time of his December 2005 examination.  It should be noted that the examiner who provided the Veteran's December 2005 examination and assessed his overall disability picture also assigned him a GAF of 65, reflecting mild symptoms.  The Veteran has denied any thoughts of suicide since that time.  

While the list of symptoms set out in the rating criteria are not to be considered a finite list upon which to base a rating, it is significant to note that the July 2011 examiner, who provided one of the GAF scores of 50, also found that the Veteran's disability picture most closely resemble the criteria for a 30 percent disability rating.  As such, a GAF score of 50 is not consistent with her overall assessment of the Veteran's disability.

Finally, a GAF score reflects serious impairment in social, occupational or school functioning; however, in this case, the Veteran has good relationships and has had ongoing employment.

Overall, the Board finds that the Veteran's service-connected generalized anxiety disorder with panic attacks and dysthymia symptomatology does not meet the criteria for an initial disability rating in excess of 50 percent.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's psychiatric disability, including those that cause varying levels of impairment in social and occupational functioning, are contemplated by the rating criteria set out in Diagnostic Code 9413.  Thus, the evidence does not support referring this case for an extraschedular evaluation.

TDIU

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  On several occasions, notably upon examination in July 2011, the Veteran has indicated that he is employed full time.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

An initial disability rating in excess of 50 percent for generalized anxiety disorder with panic attacks and dysthymia is denied.


REMAND

The Veteran is now assigned a 20 percent disability rating for right knee strain with instability (formerly evaluated as degenerative arthritis and Baker's cyst, right knee, status post synovectomy and chondroplasty), based on a July 2011 VA examination which, for the first time, reflected moderate instability in the Veteran's right knee.  The examiner changed the Veteran's diagnosis from degenerative arthritis to right knee strain with instability, and the RO increased the Veteran's disability rating based on the additional instability shown on examination.  However, the examiner did not provide an explanation for the change, and did not comment on whether the Veteran does in fact have arthritis.  As noted above, if the Veteran has arthritis in his right knee and instability, he would be entitled to a separate disability rating for his moderate instability, in addition to the rating pertaining to arthritis.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

In addition, the examiner did not note whether the Veteran had pain on motion.  The United States Court of Appeals for Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell, the Court found an examination report to be inadequate where the examiner found that the appellant lacked full extension and flexion, but noted that this range of motion was not additionally limited following repetitive use.  However, as the Veteran in that case had reported pain on motion, the Court found that the examiner should have made initial findings as to the degree of range-of-motion loss due to pain on use, as required by DeLuca.  It was unclear from the examiner's notation regarding the Veteran's range of motion on flexion and extension whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain. 
 
However, the examiner did not indicate whether and at what point during the range of motion that the Veteran experienced limitation of motion that was specifically attributable to pain.  As such, the Veteran should be afforded another VA examination to obtain these findings.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and severity of his right knee disability.

The Veteran's claims file, along with relevant Virtual VA documentation, should be provided to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should first determine whether the Veteran has arthritis in his right knee.  Then, the examiner should provide range of motion testing of the right knee, to include the degree at which pain begins and the degree at which pain limits motion.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms (e.g., weakness, excess fatigability), to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The Veteran's reported symptoms should be considered in making this determination.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

A clear rationale should be given for all opinions provided.  

2.  The claim should then be readjudicated, with consideration of whether a separate evaluation is warranted for arthritis.  If the determination is less than fully favorable, a supplemental statement of the case must be issued to the Veteran and his representative.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


